EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

Amend the first paragraph of claim 1 to read as:

a vertically oriented column oriented column that includes an upper end and a lower end with an opening on each of the upper end and the lower end, each opening being operable as an inlet or an outlet and configured to permit a fluid flow through the column, the column including a containment region that includes support structures dispersed in a fluid forming a fluidized bed; 


Amend claim 11 to read as:
	an upper end and a lower end with an opening on each of the upper end and the lower end, each opening being operable as an inlet or an outlet and configured to permit a fluid flow through the column, the column including a containment region that includes support structures dispersed in a fluid forming a fluidized bed; and

Amend claim 20 to read as:
an upper end and a lower end with an opening on each of the upper end and the lower end, each opening being operable as an inlet or an outlet and configured to permit a fluid flow through the column, the column including a containment region that includes support structures dispersed in a fluid forming a fluidized bed; and

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record such as Hammarstrom does not teach nor fairly suggest the claimed separation system and method of use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798